     Case 2:19-cv-11703-LMA-KWR Document 23 Filed 05/11/20 Page 1 of 9



MINUTE ENTRY
AFRICK, J.
May 7, 2020
JS-10 00:20

                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


BARBARA MELANCON, ET AL                                               CIVIL ACTION

VERSUS                                                                   No. 19-11703

CONAGRA GROCERY PRODUCTS                                                   SECTION I
COMPANY, LLC

                                       ORDER

      Before the Court is the plaintiffs’ motion 1 to modify the scheduling order. On

May 7, 2020, the Court held a telephone conference with J. Courtney Wilson

(“Wilson”), counsel for the plaintiffs, and Michael Rutledge, counsel for the defendant,

to discuss the motion and the defendant’s opposition thereto.

      The Court will first provide a summary of the relevant proceedings to date.

      On July 15, 2019, the above-captioned complaint 2 was filed in connection with

a claim for wrongful death and survivor benefits demanded by the children of Dorthea

H. Melancon (“Dorthea”), 3 the deceased wife of Leon Melancon, Jr. (“Leon”). Leon

allegedly died of asbestos-related lung cancer in 2018. According to the complaint




1 R. Doc. No. 19.
2 R. Doc. No. 1.
3 The complaint uses the spelling of both “Dorthea” and “Dorothea.” See R. Doc. No.

1, at 1. For consistency, the Court will refer to “Dorthea.”


                                           1
     Case 2:19-cv-11703-LMA-KWR Document 23 Filed 05/11/20 Page 2 of 9



filed by Wilson, the fourteen children asserted claims individually and on behalf of

Dorthea.

      As stated in the complaint, for an unknown period of time between 1946 and

about 1972, Leon was employed, “among other asbestos contaminated places,” at the

Hunt-Wesson plant that the defendant operated in Jefferson Parish. 4 The complaint

alleges that during such employment, Leon came into contact with asbestos.5

According to the complaint, Leon would return home from work “covered in

white/grayish dust,” which would come into contact with Dorthea and remain in their

home. 6 The complaint also alleges that the defendant used a dump located across the

street from Dorthea and Leon’s home for asbestos-containing waste material. 7 All of

this allegedly “increased” Dorthea’s contact with asbestos.

      When the Court first received the complaint, the Court was unaware of the fact

that Wilson had no authority to represent—and file a lawsuit on behalf of—seven of

the fourteen children initially named as plaintiffs. 8 Those seven plaintiffs have since

been dismissed because they had not authorized Wilson to represent them in these

proceedings. 9




4 Id. at 2 ¶ 3.
5 See id.
6 Id. at 2 ¶ 5.
7 Id. at 2 ¶ 6.
8 See R. Doc. Nos. 14 & 16.
9 See R. Doc. Nos. 16 & 18.



                                           2
     Case 2:19-cv-11703-LMA-KWR Document 23 Filed 05/11/20 Page 3 of 9



      On April 29, 2020, Wilson filed the instant motion 10 to modify the scheduling

order because he had not met the expert report deadline previously set by the Court

on February 5, 2020. 11 Such motion was filed on the date that the deadline expired.

      Wilson admitted that he first met with a potential expert on April 24, 2020,

but that expert was not retained because of a disagreement over the expert fee.12

Wilson also admitted that he had still not obtained Leon’s employment history

documents, which the expert needed to complete his report. 13

      In opposition and in response to Wilson’s motion, defense counsel explained

that, in an effort to accommodate Wilson, the defendant offered to agree to a date by

which plaintiffs could submit supplemental expert reports, if necessary, with

information contained in the employment records not yet received. 14 Defense counsel

had previously been under the impression that in October 2019, such records had

been requested by the plaintiffs from the Social Security Administration. 15 Wilson

declined the defendant’s offer of compromise. 16

      At the May 7, 2020 status conference, the Court admonished Wilson for his

lack of diligence and his failure to meet the deadline set forth in the scheduling order.

The admonishment was a consequence of the Court’s concern about Wilson’s conduct,



10 R. Doc. No. 19.
11 See R. Doc. No. 10.
12 R. Doc. No. 19-1, at 1.
13 See id. at 1–2.
14 R. Doc. No. 22-1, at 3.
15 R. Doc. No. 22, at 3–4. The defendant submitted a copy of an email that Wilson sent

to defense counsel on October 7, 2019, which states, “I mailed the request for SS
records today with birth certificates.” R. Doc. No. 22-3, at 1.
16 Id. at 2.



                                           3
         Case 2:19-cv-11703-LMA-KWR Document 23 Filed 05/11/20 Page 4 of 9



as well as the Court’s desire to deter future violations of this Court’s orders. The Court

informed Wilson that it was aware of the growing body of cases in which Wilson’s

professional conduct has been at issue. Wilson’s repeated response to the Court was

“show me.” Wilson denied his awareness of previous sanctions and, in an intemperate

tone, he challenged the Court to advise him of any instances in which he had been

sanctioned, surely knowing, considering the number and nature of previous

sanctions, admonishments, and/or reprimands against him, that there were other

cases supporting the Court’s statement to Wilson. 17

         A brief search of case records reveals the following, which evidences Wilson’s

lack of candor with the Court:

         Sanctions

     •   Sandifer v. Gusman, 637 F. App’x 117, 122 (5th Cir. 2015) (affirming Judge
         Carl J. Barbier’s orders sanctioning Wilson, which included denying Wilson’s
         motion to enroll as counsel of record, striking Wilson as co-counsel, and
         imposing a $1,000 monetary penalty for violating his duty of candor and
         previous orders of the court). 18

     •   Feist v. State, No. 09-7060, 2011 WL 13128832, at *2 (E.D. La. Apr. 13, 2011)
         (Shushan, M.J.) (ordering Wilson to pay a sanction of $250 to counsel for the
         defendant based on the finding that the plaintiff’s motion to compel was not
         substantially justified and the admission that the motion was “inadvertently
         filed”).




17 For example, at a January 30, 2013 show cause hearing against Wilson before
Judge Carl J. Barbier, Judge Barbier informed Wilson that he was a “chronic offender
around here” and stated to Wilson that he and other judges have “had problems with
[Wilson] numerous times.” R. Doc. No. 111, at 8–9, Sandifer v. Orleans Par. Gov’t, No.
11-1798 (E.D. La. Jan. 30, 2013).
18 Judge Barbier found that Wilson “ha[d] blatantly violated previous orders of this

court” and that Wilson “violated [his] duty of candor to the court.” R. Doc. No. 116, at
21, No. 11-1798, Sandifer v. Orleans Par. Gov’t, No. 11-1798 (E.D. La. Jan. 15, 2014).


                                            4
         Case 2:19-cv-11703-LMA-KWR Document 23 Filed 05/11/20 Page 5 of 9



     •   Brown v. Oil States Skagit Smatco, No. 09-3793, 2010 WL 11549562, at *3
         (E.D. La. Sept. 17, 2010) (imposing a $500 monetary sanction against Wilson
         for his failure to comply with Rules 2.1 and 3.2 of the Louisiana Rules of
         Professional Conduct), report and recommendation adopted, No. 09-3793, 2010
         WL 4793316, at *1 (E.D. La. Nov. 17, 2010) (Lemmon, J.), aff’d, 664 F.3d 71
         (5th Cir. 2011). 19

     •   Conerly v. Ordeneaux, 143 F. App’x 575, 576 (5th Cir. 2005) (dismissing
         Wilson’s appeal of a sanctions order issued following Wilson’s failure to appear
         at a scheduled pretrial conference and the magistrate judge’s determination
         that Wilson had not adequately complied with her resulting order requiring
         Wilson to write a letter of apology to opposing counsel). 20

         Admonishments, Reprimands, and/or Adverse Consequences for Wilson’s
         Client(s) as a Result of Wilson’s Conduct

     •   Shah v. Jefferson Par. Sch. Bd., No. 11-2517, 2013 WL 6388635, at *2 (E.D.
         La. Dec. 6, 2013) (Zainey, J.) (“Plaintiff’s counsel is admonished that, if he
         continues to file motions on issues resolved by previous rulings, sanctions may
         be imposed.”).

     •   In re Wilson, 2012-1028 (La. 6/15/12), 91 So. 3d 280 (The Louisiana Supreme
         Court accepted a joint petition for consent discipline and publicly reprimanded
         Wilson).

     •   Green v. Archer Daniels Midland, No. 10-4481, 2012 WL 85409, at *3 (E.D. La.
         Jan. 11, 2012) (Africk, J.) (affirming the magistrate judge’s order denying the
         plaintiffs’ motion to extend the discovery deadline and finding that the
         magistrate judge did not clearly err considering, inter alia, Wilson’s “admitted
         lack of diligence.” Wilson conceded that his failure to include two witnesses in
         the plaintiffs’ initial subpoena request was caused by “a lack of
         thoroughness.”).




19 Wilson did not appeal the imposition of monetary sanctions, but rather filed a
motion for recusal of the magistrate judge. The district court denied the motion, and
the United States Court of Appeals for the Fifth Circuit affirmed the district court’s
decision. See Brown, 664 F.3d at 7.
20 The Fifth Circuit dismissed Wilson’s appeal for lack of jurisdiction. Conerly, 143 F.

App’x at 576. In the lower court proceeding, the district court overruled Wilson’s
objection to the magistrate judge’s order requiring Wilson to write a letter of apology
to opposing counsel and pay $100 in sanctions. R. Doc. No. 15, Conerly v. Ordeneaux,
No. 04-1580 (E.D. La. Nov. 12, 2004) (Lemmon, J.).


                                            5
         Case 2:19-cv-11703-LMA-KWR Document 23 Filed 05/11/20 Page 6 of 9



     •   Worley v. Louisiana, No. 10-3313, 2011 WL 2837403, at *2 (E.D. La. July 15,
         2011) (Africk, J.) (granting the plaintiff’s motion to alter judgment or,
         alternatively, for relief from judgment with respect to the Court’s dismissal of
         plaintiff’s case because prior to withdrawing his representation, plaintiff’s
         prior counsel, Wilson, erroneously advised plaintiff with respect to the deadline
         for filing proof of service into the record. The Court found that, “[g]iven
         plaintiff's assertion of her good faith attempt to comply with the Court’s order
         despite her less than diligent former counsel, the Court finds that exercising
         its considerable discretion to grant Rule 59(e) relief is warranted in these
         circumstances.). 21

     •   Duperon v. Mizell, No. 06-3325, 2007 WL 9761610, at *3 (E.D. La. Jan. 8, 2007)
         (Shushan, M.J.), aff’d, 265 F. App’x 348 (5th Cir. 2008) (dismissing the
         plaintiff’s complaint for failure to prosecute and finding that the plaintiff was
         “not personally responsible for the delay.” Rather, “[t]he failure of Duperon’s
         counsel [Wilson] to implement procedures to properly the [sic] track the
         deadlines in each of these cases and to take the extra care required to avoid
         confusion caused by the similarity of the cases amount[ed] to intentional
         conduct” warranting the sanction of dismissal.). 22

     •   Fabre v. American Airlines, Inc., No. 05-1647 (E.D. La. Sept. 6, 2006)
         (Feldman, J.) (ordering Wilson to show cause “why he should not be sanctioned
         for his persistent refusal to comply with his professional obligations as ordered
         and as previously warned by the Court”).

     •   Foster v. Hughes, No. 03-3244, 2004 WL 1774614, at *2 n.3 (E.D. La. Aug. 5,
         2004) (Barbier, J.) (cautioning Wilson that his conduct bordered on
         sanctionable conduct under Federal Rule of Civil Procedure 11).


         Notwithstanding Wilson’s failure to abide by this Court’s order and his lack of

candor, including his refusal to concede a previous pattern of unacceptable conduct,



21 In support of her motion, the plaintiff asserted that she “[r]eceived correspondence
from her then counsel of record, J. Courtney Wilson[,] that this court had dismissed
her case for an alleged ‘mistake’ made by former Counsel which ‘caused the judge to
dismiss your’ case.” R. Doc. No. 28-1, at 1.
22 The court also noted, “Duperon’s counsel [Wilson] has practiced for more than

thirty-five years. A search of the Court’s records reveals that since 1985 he has been
counsel of record in more than 300 cases. Sanctions have been assessed against him
in the past.” 2007 WL 9761610, at *2 n.1 (citing Conerly, No. 04-1580 (E.D. La. Nov.
12, 2004) and Fabre v. American Airlines, Inc., No. 05-1647 (E.D. La. Sept. 6, 2006)).


                                             6
     Case 2:19-cv-11703-LMA-KWR Document 23 Filed 05/11/20 Page 7 of 9



the Court recognized that expert testimony is critical to the plaintiffs’ claims,

although Wilson has not yet retained an expert. Noting the upcoming August 31, 2020

trial date, the Court declined to preclude plaintiffs from presenting expert

testimony. 23 The Court expressed its concern that if it were to prohibit the proposed

expert from testifying, plaintiffs would pay a significant price—i.e. dismissal of their

claims—as a result of Wilson’s lack of diligence and failure to, without good cause,

comply with the Court’s deadline. Therefore, the Court provided plaintiffs with an

extension of approximately three weeks to provide an expert report. 24 At the

conference, Wilson accepted this extension as a “fair” resolution.




23 Under Federal Rule of Civil Procedure 16(b)(4), a scheduling order “may be
modified only for good cause and with the judge’s consent.” The good cause standard
“requires the ‘party seeking relief to show that the deadlines cannot reasonably be
met despite the diligence of the party needing the extension.’” S&W Enterprises,
L.L.C. v. SouthTrust Bank of Alabama, NA, 315 F.3d 533, 535 (5th Cir. 2003) (quoting
6A Charles Alan Wright et al., Federal Practice and Procedure § 1522.1 (2d ed. 1990)).

Pursuant to Federal Rule of Civil Procedure 16(f)(1)(C), on motion or on its own, the
court may issue any just orders, including those authorized by Rule 37(b)(2)(A)(ii)–
(vii), if a party or its attorney fails to obey a scheduling or other pretrial order.

When deciding whether to extend expert report deadlines, a court must consider: “(1)
the explanation for the failure [to submit the expert report]; (2) the importance of [the
report]; (3) potential prejudice in allowing [the report]; and (4) the availability of a
continuance to cure such prejudice.” Versai Mgmt. Corp. v. Clarendon Am. Ins. Co.,
597 F.3d 729, 740 (5th Cir. 2010) (quoting Geiserman v. MacDonald, 893 F.2d 787,
791 (5th Cir. 1990)).
24 Pursuant to the February 5, 2020 scheduling order, written reports of experts from

the plaintiffs were due on April 29, 2020. R. Doc. No. 10, at 2. They are now due on
May 21, 2020.


                                           7
     Case 2:19-cv-11703-LMA-KWR Document 23 Filed 05/11/20 Page 8 of 9



      Accordingly,

      IT IS ORDERED that the motion to modify the scheduling order is

GRANTED IN PART AND DENIED IN PART.

      Written reports of the plaintiffs’ experts, in compliance with Federal Rule of

Civil Procedure 26, shall be made available to counsel for the defendant as soon as

possible, but in any event no later than MAY 21, 2020. Written reports of the

defendant’s experts, in compliance with Federal Rule of Civil Procedure 26, shall be

made available to counsel for the plaintiffs as soon as possible, but in any event no

later than JUNE 22, 2020.

      IT IS FURTHER ORDERED that all other deadlines remain as previously

set forth in the scheduling order. 25

      IT IS FURTHER ORDERED that the Court will schedule a hearing to show

cause why Wilson should not be sanctioned by the Court, pursuant to Rule 16(f) of

the Federal Rules of Civil Procedure and/or the Court’s inherent authority, due to

Wilson’s noncompliance with the Court’s scheduling order and his lack of candor with

the Court. 26



25 See R. Doc. No. 10. Although Wilson’s motion requested a continuance of “the trial
and all dates,” R. Doc. No. 19-1, at 2, the focus of the status conference and Wilson’s
memorandum in support of his motion was the expert report deadline.
26 Under Rule 3.3 of the Louisiana Rules of Professional Conduct, which governs a

lawyer’s duty of candor toward the court, lawyers may not knowingly make a false
statement of fact or law to the court or fail to correct a false statement of material
fact or law that the lawyer previously made to the court. LA ST BAR ART 16 RPC
Rule 3.3(a)(1). This duty continues to the conclusion of the proceeding. LA ST BAR
ART 16 RPC Rule 3.3(c). In addition, under Rule 3.4, lawyers may not “knowingly
disobey an obligation under the rules of [the court], except for an open refusal based
on an assertion that no valid obligation exists.” LA ST BAR ART 16 RPC Rule 3.4(c).


                                          8
     Case 2:19-cv-11703-LMA-KWR Document 23 Filed 05/11/20 Page 9 of 9



      New Orleans, Louisiana, May 11, 2020.



                                        _______________________________________
                                                LANCE M. AFRICK
                                        UNITED STATES DISTRICT JUDGE




It is professional misconduct for a lawyer to violate the Rules of Professional Conduct
and to “engage in conduct that is prejudicial to the administration of justice.” LA ST
BAR ART 16 RPC Rule 8.4(c) and (d). The Court adopted the Louisiana Rules of
Professional Conduct pursuant to Local Rule 83.2.3.

As the Fifth Circuit has stated, a federal court may hold attorneys accountable to the
state code of professional conduct. In re: Deepwater Horizon, 824 F.3d 571, 577 (5th
Cir. 2016). Pursuant to its inherent authority, the Court may sanction an attorney
for engaging in bad-faith conduct, which may include violations of the attorney’s duty
of candor to the Court. See Deepwater Horizon, 824 F.3d at 583, 586–87; Sandifer,
637 F. App’x at 121; U.S. ex rel. Holmes v. Northrop Grumman Corp., 642 F. App'x
373, 378–79 (5th Cir. 2016) (applying the American Bar Association’s Model Rules of
Professional Conduct).



                                          9
